
	

113 S354 RH: Oregon Caves Revitalization Act of 2013
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		ID
		Union Calendar No. 544
		113th CONGRESS2d Session
		S. 354
		[Report No. 113–713]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To modify the boundary of the Oregon Caves National Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Oregon Caves Revitalization Act of 2013.
		2.DefinitionsIn this Act:
			(1)MapThe term map means the map entitled Oregon Caves National Monument and Preserve, numbered 150/80,023, and dated May 2010.
			(2)MonumentThe term Monument means the Oregon Caves National Monument established by Presidential Proclamation Number 876 (36
			 Stat. 2497), dated July 12, 1909.
			(3)National Monument and PreserveThe term National Monument and Preserve means the Oregon Caves National Monument and Preserve designated by section 3(a)(1).
			(4)National PreserveThe term National Preserve means the National Preserve designated by section 3(a)(2).
			(5)SecretaryThe term Secretary means the Secretary of the Interior.
			(6)Secretary concernedThe term Secretary concerned means—
				(A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management.
				(7)StateThe term State means the State of Oregon.
			3.Designations; land transfer; boundary adjustment
			(a)Designations
				(1)In generalThe Monument and the National Preserve shall be administered as a single unit of the National Park
			 System and collectively known and designated as the Oregon Caves National Monument and Preserve.
				(2)National PreserveThe approximately 4,070 acres of land identified on the map as Proposed Addition Lands shall be designated as a National Preserve.
				(b)Transfer of administrative jurisdiction
				(1)In generalAdministrative jurisdiction over the land designated as a National Preserve under subsection (a)(2)
			 is transferred from the Secretary of Agriculture to the Secretary, to be
			 administered as part of the National Monument and Preserve.
				(2)Exclusion of landThe boundaries of the Rogue River-Siskiyou National Forest are adjusted to exclude the land
			 transferred under paragraph (1).
				(c)Boundary adjustmentThe boundary of the National Monument and Preserve is modified to exclude approximately 4 acres of
			 land—
				(1)located in the City of Cave Junction; and
				(2)identified on the map as the Cave Junction Unit.
				(d)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the
			 National Park Service.
			(e)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the Monument shall be considered to be a reference to the Oregon Caves National Monument and Preserve.
			4.Administration
			(a)In generalThe Secretary shall administer the National Monument and Preserve in accordance with—
				(1)this Act;
				(2)Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
				(3)any law (including regulations) generally applicable to units of the National Park System,
			 including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Fire managementAs soon as practicable after the date of enactment of this Act, in accordance with subsection (a),
			 the Secretary shall—
				(1)revise the fire management plan for the Monument to include the land transferred under section
			 3(b)(1); and
				(2)in accordance with the revised plan, carry out hazardous fuel management activities within the
			 boundaries of the National Monument and Preserve.
				(c)Existing forest service contracts
				(1)In generalThe Secretary shall—
					(A)allow for the completion of any Forest Service stewardship or service contract executed as of the
			 date of enactment of this Act with respect to the National Preserve; and
					(B)recognize the authority of the Secretary of Agriculture for the purpose of administering a contract
			 described in subparagraph (A) through the completion of the contract.
					(2)Terms and conditionsAll terms and conditions of a contract described in paragraph (1)(A) shall remain in place for the
			 duration of the contract.
				(3)LiabilityThe Forest Service shall be responsible for any liabilities relating to a contract described in
			 paragraph (1)(A).
				(d)Grazing
				(1)In generalSubject to paragraph (2), the Secretary may allow the grazing of livestock within the National
			 Preserve to continue as authorized under permits or leases in existence as
			 of the date of enactment of this Act.
				(2)Applicable lawGrazing under paragraph (1) shall be—
					(A)at a level not greater than the level at which the grazing exists as of the date of enactment of
			 this Act, as measured in Animal Unit Months; and
					(B)in accordance with each applicable law (including National Park Service regulations).
					(e)Fish and wildlifeThe Secretary shall permit hunting and fishing on land and waters within the National Preserve in
			 accordance with applicable Federal and State laws, except that the
			 Secretary may, in consultation with the Oregon Department of Fish and
			 Wildlife, designate zones in which, and establish periods during which, no
			 hunting or fishing shall be permitted for reasons of public safety,
			 administration, or compliance by the Secretary with any applicable law
			 (including regulations).
			5.Voluntary grazing lease or permit donation program
			(a)Donation of lease or permit
				(1)Acceptance by Secretary concernedThe Secretary concerned shall accept a grazing lease or permit that is donated by a lessee or
			 permittee for—
					(A)the Big Grayback Grazing Allotment located in the Rogue River-Siskiyou National Forest; and
					(B)the Billy Mountain Grazing Allotment located on a parcel of land that is managed by the Secretary
			 (acting through the Director of the Bureau of Land Management).
					(2)TerminationWith respect to each grazing permit or lease donated under paragraph (1), the Secretary shall—
					(A)terminate the grazing permit or lease; and
					(B)ensure a permanent end to grazing on the land covered by the grazing permit or lease.
					(b)Effect of donationA lessee or permittee that donates a grazing lease or grazing permit (or a portion of a grazing
			 lease or grazing permit) under this section shall be considered to have
			 waived any claim to any range improvement on the associated grazing
			 allotment or portion of the associated grazing allotment, as applicable.
			6.Wild and scenic river designations
			(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:
				
					(208)River Styx, OregonThe subterranean segment of Cave Creek, known as the River Styx, to be administered by the
			 Secretary of the Interior as a scenic river..
			(b)Potential additions
				(1)In generalSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
					
						(141)Oregon Caves National Monument and Preserve, Oregon
							(A)Cave Creek, OregonThe 2.6-mile segment of Cave Creek from the headwaters at the River Styx to the boundary of the
			 Rogue River Siskiyou National Forest.
							(B)Lake Creek, OregonThe 3.6-mile segment of Lake Creek from the headwaters at Bigelow Lakes to the confluence with Cave
			 Creek.
							(C)No Name Creek, OregonThe 0.6-mile segment of No Name Creek from the headwaters to the confluence with Cave Creek.
							(D)Panther CreekThe 0.8-mile segment of Panther Creek from the headwaters to the confluence with Lake Creek.
							(E)Upper Cave CreekThe segment of Upper Cave Creek from the headwaters to the confluence with River Styx..
				(2)Study; reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
					
						(20)Oregon Caves National Monument and Preserve, OregonNot later than 3 years after the date on which funds are made available to carry out this
			 paragraph, the Secretary shall—
							(A)complete the study of the Oregon Caves National Monument and Preserve segments described in
			 subsection (a)(141); and
							(B)submit to Congress a report containing the results of the study..
				
	
		December 24, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
